                  Case 2:19-cv-01488-MJP Document 80 Filed 03/05/21 Page 1 of 7




 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10           SCOTT KINGSTON,                                     CASE NO. C19-1488 MJP

11                                   Plaintiff,                ORDER FOR REMOTE / VIRTUAL
                                                               CIVIL JURY TRIAL
12                    v.

13           INTERNATIONAL BUSINESS
             MACHINES CORPORATION,
14
                                     Defendant.
15

16

17          The Court ORDERS that the jury trial scheduled to commence on April 5, 2021, at 9:00

      AM, shall be conducted using the following procedures and protocols.
18
      A.     Remote / Virtual Trial Format
19
             1.       The entire trial, including jury deliberations, will take place using the
20
                      ZoomGov.com platform. The parties, counsel, witnesses, jurors, and court staff
21                    will not be physically present in the courtroom. The Court will call a jury pool of
22                    25 jurors. The parties will have 1-2 rounds of 20 minutes per side and 5 additional

23                    minutes per side to examine the jurors. Any questions the parties would like the

                      Court to ask should be submitted to the Court by March 23, 2021.
24

     ORDER FOR REMOTE / VIRTUAL CIVIL JURY TRIAL
      -1
                Case 2:19-cv-01488-MJP Document 80 Filed 03/05/21 Page 2 of 7




 1
                 2. The public will have telephonic access via a number published on the Court’s trial
 2                  calendar.
 3    B.   Preparation

 4         1.       Counsel shall familiarize themselves with the ZoomGov.com and Box.com

                    platforms by reviewing the tutorials located at
 5
                    https://www.wawd.uscourts.gov/attorneys/remotehearings.
 6         2.       Counsel shall ensure that they and each of their witnesses have the hardware,
 7                  software, data bandwidth, and Internet access required to participate remotely.

 8                  The minimum system requirements are posted at

                    https://www.wawd.uscourts.gov/attorneys/remotehearings.
 9
           3.       Counsel shall also ensure that they have one or more alternative means of
10
                    communicating with their clients and witnesses, as well as with the Court, outside
11
                    the ZoomGov.com platform (e.g., via cellular phone or email).
12
           4.       Counsel shall consider establishing a high-speed Internet connection (a hard-
13                  wired connection is generally preferable to a wireless Internet connection).

14                  Counsel shall also consider the feasibility of participating from their office if the

15                  impact of others requiring Internet usage during the proceedings might impact a

                    participant’s connection speed.
16
           5.       Parties and counsel are to participate on with the court and court staff for a
17
                    technology check to occur at the conclusion of the pretrial conference scheduled
18
                    to commence on March 25, 2021 at 1:30 PM.
19    C.   Recording
20               1. The Court will provide a court reporter for the trial. No part of the trial may be

21                  reproduced, distributed, or transmitted in any form or by any means, in whole or

22                  in part, by any participant (attorney, party, witness, or juror) or public observer.

                    This prohibition includes any audio or video recording, photographs, and/or
23
                    screenshots. The parties and counsel shall ensure that each trial participant for
24

     ORDER FOR REMOTE / VIRTUAL CIVIL JURY TRIAL
      -2
                Case 2:19-cv-01488-MJP Document 80 Filed 03/05/21 Page 3 of 7




 1
                    which they are responsible acknowledges and agrees to this prohibition.
 2    D.   Witnesses and Participants
 3               1. Counsel shall provide, via email to the Court’s Trial Coordinator and Courtroom

 4                  Deputy, Grant Cogswell (grant_cogswell@wawd.uscourts.gov or (206) 370-

                    8949), the following information for each party, attorney, paralegal, legal
 5
                    assistant, trial or technical consultant, and witness who will participate remotely:
 6
                    •   Name
 7
                    •   Email address
 8
                    •   Phone number
 9                  •   Participant status (e.g., party, attorney, witness, etc.)

10         2.       Prior to trial, the Court’s Trial Coordinator will supply to counsel the links for the

11                  ZoomGov.com sessions. Counsel shall forward the links to other participants,

                    including witnesses, as appropriate.
12
           3.       After using the link to access the ZoomGov.com session, participants will enter a
13
                    virtual waiting room. They will be admitted from the virtual waiting room into the
14
                    virtual courtroom when appropriate. Counsel are responsible for notifying
15                  witnesses when and how they are expected to report to the virtual waiting room.
16         4.       Participants who will not be examining witnesses, testifying, or otherwise

17                  presenting matters during the proceedings (e.g., attorneys, paralegals, legal

18                  assistants, and trial or technical consultants) shall use the ZoomGov.com platform

                    controls to mute their microphones and deactivate their cameras.
19
           5.       During the virtual hearing, each party and all jurors will be visible on video with
20
                    microphones muted.
21
           6.       Counsel and the witness are not to communicate through any other device or
22                  method while the witness is testifying. Counsel and the witness may not be in the
23                  same room.

24

     ORDER FOR REMOTE / VIRTUAL CIVIL JURY TRIAL
      -3
             Case 2:19-cv-01488-MJP Document 80 Filed 03/05/21 Page 4 of 7




 1
      E.   Exhibits
 2            1. Exhibits shall be numbered in advance of trial in accordance with the protocol set
 3               forth in the Minute Order Setting Trial and Related Dates, Dkt. No. 22. That

 4               protocol is as follows: (A) Plaintiff's exhibits shall be numbered consecutively

                 beginning with 1; and (B) Defendant’s exhibits shall be numbered consecutively
 5
                 beginning with the next number series not used by plaintiff. Duplicate documents
 6
                 shall not be listed twice. Once a party has identified an exhibit in the pretrial
 7
                 order, any party may use it.
 8
              2. All exhibits shall be uploaded by counsel to the “Box.com” platform via one or
 9               more links that the Court’s Trial Coordinator will provide via email prior to the

10               trial date.

11            3. Exhibits as to which admissibility has been stipulated shall be uploaded to the

                 Box.com folder labeled “Admitted Exhibits.” Exhibits as to which admissibility is
12
                 disputed shall be uploaded to the respective Box.com folders labeled “Plaintiff’s
13
                 Proposed Exhibits” and “Defendant’s Proposed Exhibits.” At the end of each trial
14
                 day, the Court’s Trial Coordinator and counsel will confer, and the Court’s Trial
15               Coordinator will transfer into the “Admitted Exhibits” folder any exhibits in the
16               folders for “Plaintiff’s Proposed Exhibits” and “Defendant’s Proposed Exhibits”

17               that have been offered and admitted into evidence.

18            4. After the close of evidence and before the jury begins deliberating, the Court’s

                 Trial Coordinator and counsel will confer to confirm that the “Admitted Exhibits”
19
                 folder accurately reflects the evidence admitted during the course of trial. During
20
                 their deliberations, the jurors will be provided access to the Box.com folder for
21
                 “Admitted Exhibits.”
22            5. Hard copies of all exhibits shall be delivered to an address provided by the
23               Court’s Courtroom Deputy at least two (2) judicial days before the first day of

24               trial. These exhibits shall be bound in one or more three-ring notebooks and

     ORDER FOR REMOTE / VIRTUAL CIVIL JURY TRIAL
      -4
             Case 2:19-cv-01488-MJP Document 80 Filed 03/05/21 Page 5 of 7




 1
                 appropriately tabbed by exhibit number. While testifying, each witness shall have
 2               available a copy of any exhibit that he or she will be expected to use or examine
 3               during the trial. The witness shall not access any copy of an exhibit unless and

 4               until instructed to do so by the examining counsel. With regard to exhibits as to

                 which admissibility is disputed, the Court will conduct proceedings outside the
 5
                 presence of the jury during which counsel may present arguments and, if
 6
                 necessary, voir dire witnesses, using the screen-sharing function in
 7
                 ZoomGov.com to display the exhibits at issue from the respective Box.com
 8
                 folders. To the extent possible, the Court will rule on the admissibility of exhibits
 9               before a witness who is expected to use or examine such exhibits testifies.

10            6. The parties shall comply with Local Civil Rule 32(e) concerning the use of

11               depositions at trial. Video depositions that are used as substantive evidence shall

                 be broadcast via ZoomGov.com using the screen-sharing function. Counsel may,
12
                 but are not required to, upload video depositions to their respective Box.com
13
                 folders, but the recordings will not be transferred to the “Admitted Exhibits”
14
                 folder. Transcripts of depositions used during the trial for impeachment or as
15               substantive evidence need not be sealed prior to their use. Counsel may either
16               show the portion of the transcript at issue to the witness using the screen-sharing

17               function in ZoomGov.com or transmit the entire transcript to the witness via mail,

18               email, or otherwise in advance of his or her testimony.

              7. If a program or platform other than Box.com will be used to publish exhibits to
19
                 the jury, then counsel shall file, prior to the first day of trial, a certification signed
20
                 under penalty of perjury indicating that the exhibits to be displayed to the jury
21
                 using the other program or platform are identical to the exhibits uploaded into the
22               folders on Box.com. The parties may use trial presentation technology to present
23               exhibits through the screen share function in ZoomGov.com.

24

     ORDER FOR REMOTE / VIRTUAL CIVIL JURY TRIAL
      -5
                Case 2:19-cv-01488-MJP Document 80 Filed 03/05/21 Page 6 of 7




 1
      F.   Professionalism During the Trial
 2         1.       Ambient Noise Protocols:
 3                  a.     All participants who are not actively being questioned as a witness, asking

 4                         questions of a witness, defending a witness, or providing or responding to

                           opening statements, closing arguments, or other arguments, shall use the
 5
                           ZoomGov.com platform controls to mute their microphone and deactivate
 6
                           their video camera. The Court’s Trial Coordinator, who will “host” the
 7
                           ZoomGov.com sessions, will mute any participant who fails to follow this
 8
                           protocol.
 9                  b.     Participants using multiple devices in a single workspace to access the trial

10                         should avoid audio feedback issues by using the microphone and speakers

11                         on only one device at a time, or by using headphones.
                 2. Courtesy and Decorum: To the extent possible, remote trial participants should
12
                    conduct themselves in the same way they would if they were physically present in
13
                    a courtroom. They should avoid interrupting someone who is speaking, except as
14
                    necessary to raise an objection. Virtual trial participants should silence electronic
15                  devices other than the devices necessary to their remote participation, close
16                  unnecessary computer programs or applications (such as email or calendar

17                  notifications), and take steps to remove or minimize anything in their remote

18                  workspace that might distract from the integrity of the proceedings. The Court

                    understands that conducting trial virtually, from one’s home, for example,
19
                    presents many challenges. The Court asks all remote participants to do their best
20
                    to maintain professionalism in order to conduct a fair and efficient trial.
21
                 3. Objections: Counsel should make their objections orally. When an objection is
22                  made, the witness shall stop talking until the Court rules on the objection. If the
23                  objection requires a discussion outside the presence of the jury, the jurors will be

24                  placed in the virtual jury room.

     ORDER FOR REMOTE / VIRTUAL CIVIL JURY TRIAL
      -6
             Case 2:19-cv-01488-MJP Document 80 Filed 03/05/21 Page 7 of 7




 1
              4. Disconnection: In the event that the Court, a party, an attorney of record, a
 2                witness, a juror, or anyone else necessary to the proceedings becomes
 3                disconnected from the remote trial, the trial will stop while the connection is

 4                reestablished. If the participant has difficulty reconnecting, he or she should call

                  or text Grant Cogswell. In advance of calling a witness to the virtual stand,
 5
                  counsel must establish with the witness a protocol for contacting the witness in
 6
                  the event of disconnection and ensure that the alternative means of
 7
                  communication (e.g., a cellular phone) is operational.
 8
              5. Appropriate Dress: Parties, witnesses, and counsel shall dress in the same
 9                manner as they would if they physically appeared in a courtroom.

10            6. Screen Names: Remote participants should endeavor to use a screen name in the

11                ZoomGov.com platform that indicates their actual first and last names. As “host,”

                  the Court’s Trial Coordinator will rename any participant whose screen name is
12
                  incomplete, confusing, unprofessional, or otherwise improper.
13

14         IT IS SO ORDERED.

15         The Clerk is directed to send copies of this Order to all counsel of record.

           DATED this 5th day of March, 2021.
16

17                                                       A
                                                         Marsha J. Pechman
18                                                       United States Senior District Judge
19

20

21

22

23

24

     ORDER FOR REMOTE / VIRTUAL CIVIL JURY TRIAL
      -7
